DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112(b) of claim 14.  Accordingly the rejection has been withdrawn.  

Allowable Subject Matter
Claims 2-16 are allowed.
The claimed limitations "wherein signal amplitude is quantified by an inverse root-mean-square average amplitude of a plurality of seismic events" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Williamson (7577061), teaches collecting base survey data, comprising measuring base survey signals in the seismic receiver spread induced by seismic waves propagating through the earth formation; determining base receiver-consistent scalars for the seismic receiver channels from the base survey data, wherein each said receiver-consistent scalar is a measure of signal amplitude induced by seismic waves propagating through the earth formation adjacent to each respective seismic receiver channel; allowing a time lapse between said collecting of base survey data and collecting of monitor survey data; after said time lapse, collecting the monitoring survey data, comprising measuring monitor survey signals in the seismic receiver spread induced by seismic waves 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645